In an action to recover damages for personal injuries and property damage, order granting defendants’ motion to set aside the verdict as excessive unless within five days after service of a copy of the order plaintiff consents to a reduction of the verdict from $7,000 to $2,863, unanimously affirmed, with costs. The time within which plaintiff may file a stipulation consenting to the reduction in the verdict is extended until ten days after the entry of the order hereon. No opinion. Present — Lewis, P. J., Hagarty, Carswell, Aldrich and Nolan, JJ.